Citation Nr: 1707277	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  00-24 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for vision problems, other than for vitreal floaters.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1974 to August 1978, from September 1990 to June 1991 (in Southwest Asia from November 18, 1990, to May 14, 1991), from September 30, 2001 to November 1, 2002, and from December 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2003, June 2007, and April 2011, the Board remanded the case to the RO for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives relevant to the claim decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In the April 2011 decision, the Board granted the Veteran's claim for service connection for vision problems, specifically, vitreal floaters; however, the Board remanded for the claims for service connection for vision problems other than vitreal floaters.  In light of the previous grant, the Board has recharacterized the issue on the cover page as entitlement to service connection for vision problems, other than for vitreal floaters.

In April 2011, the Board also remanded a claim for service connection for chemical sensitivity.  In a February 2012 rating decision, the RO granted service connection for statis dermatitis (claimed as rashes and chemical sensitivity) and assigned a 10 percent rating effective May 7, 2010.  In April 2016, the RO granted the Veteran an earlier effective date for service connection for statis dermatitis and assigned a noncompensable rating from January 25, 2000, the date of claim, to December 9, 2002 and a 10 percent rating since May 22, 2007, the day after separation from service.  As these rating decisions represent a full grant of the benefits sought with respect to the service connection claim, that claim is no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Further, at this time, the Veteran has not expressed disagreement with the April 2016 decision.

The Board also notes that the July 2011 examiner diagnosed the Veteran with headaches that are the result of his vitreal floaters.  In this regard, the Veteran has been service-connected for fibromyalgia with sleep disturbance (also claimed as headache).  To the extent that the Veteran wishes to make a claim for service connection for headaches as secondary to his vitreal floaters, he should file a claim with the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   


FINDING OF FACT

At no time during the pendency of the claim has the Veteran had a current diagnosis of vision problems, other than for vitreal floaters and refractive error of the eye, and the record does not contain an additional recent diagnosis of a vision disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a vision disorder other than vitreal floaters have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied, at least in part, by a July 2002 letter, sent prior to the issuance of the rating decision on appeal.  In a February 2007 letter, the Veteran was informed of what information would be necessary to establish a disability rating and effective date for his claim, after which the claim was subsequently readjudicated in August 2010 and May 2016 Supplemental Statements of the Case (SSOC).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claim decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations of his visual disorder in June 2008, July 2010, and July 2011.  The Board finds that the opinions are adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's statements and other lay statements of record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's May 2003, June 2007, and April 2011 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In May 2003, the Board ordered that the Veteran's STRs for his period of active duty from August 1974 to August 1978 be obtained; that SSA records be obtained; that additional VCAA notification be sent, if necessary; and that a Statement of the Case (SOC) readjudicating the claim be issued.  Presently, the STRs from the Veteran's August 1974 to August 1978 period of active duty service and SSA records are associated with the claims file.  The claim was also readjudicated in an October 2003 SOC, and appealed via an October 2003 VA Form 9, filed after the issuance of the SOC.  The Board also notes that additional VCAA notice was sent in February 2007.

In June 2007, the Board remanded to obtain the Veteran's STRs from his most recent period of service and his complete clinical records since September 2005, and to readjudicate the claim.  The Veteran's STRs from his most recent period of service are now part of the record.  Further, VA treatment records through April 2016 have been associated with the record.  The claim was then readjudicated in an August 2010 SSOC.

Relevant to the claim decided herein, in April 2011, the claim was remanded again to obtain SSA records and to readjudicate the claim.  SSA records were obtained and associated with the claims file in April 2016.  Subsequently, the claim was readjudicated in a May 2016 SSOC.

Given the development undertaken by the RO, outlined above, the Board finds that the AOJ has substantially complied with the Board's May 2003, June 2007, and April 2011 remand directives such that no further action is necessary in order to adjudicate the Veteran's claim decided herein.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In order to establish entitlement to service connection, there must be a finding of a current disability.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Additionally, once a current diagnosis has been established, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. Myopia and presbyopia are refractive disorders. See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.  However, VA permits service connection for refractive errors of the eyes when such defects were subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711)(Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Records dated prior to the Veteran's last period of service fail to reflect any complaints or diagnoses of a visual disorder.

On the September 2002 Report of Medical Assessment, the examiner indicated that there were no current complaints.  The Veteran indicated that his only current medical problems involved his right knee and a root canal (which had not been completed).  

April 2003 records show that the Veteran had no prior ocular history.  His distant vision on the right was 30/25 and on the left was 20/20.  It was indicated that the Veteran had problems with allergies and his eyes itched all the time.  In December 2003, the Veteran underwent an ophthalmological examination which noted that he was being evaluated for refractive surgery.  The Veteran reported having dry eyes and that he used Visine intermittently.  His vision on the left of 20/20 and on the right of 20/20.  

In November 2005, the eyes were noted to be normal.  In March 2006, it was noted that the Veteran had experienced increased eye irritations.  

The STRs then show that the Veteran underwent eye surgery in September 2006 for treatment of myopia and astigmatism.  His preoperative examination revealed that his uncorrected vision in both eyes was 20/200, his current vision with prescription was 20/40 in both eyes, with double vision in both eyes.  

The Veteran's postoperative examination revealed complaints of slight discomfort in the right eye which felt "gritty" in the morning, but was improving.  The Veteran was happy with his monovision at that time.  In the right eye, his uncorrected vision was 20/20.  In the left eye, his uncorrected vision was 20/80 negative one, with double vision.  The impression was normal postoperative recovery and exam, that the Veteran was compliant with his prescribed medications, that there was no adverse event to report at this visit, and that the Veteran was fit for full duty at this time.  

A subsequent medical examination revealed right eye distant vision of 20/20 and near vision of 20/200 and left eye distant vision of 20/150 and near vision of 20/20.  The Veteran reported that he needed glasses to see distances and had dry eye on the right and used artificial tears.  

At the June 2008 VA examination, testing revealed uncorrected right eye distant vision of 20/10 and near vision of 20/70.  With refraction, corrected distant vision measured 20/10, and corrected near vision measured 20/20.  In the left eye, uncorrected distant vision measured 20/40, and uncorrected near vision measured 20/20.  With refraction, corrected distant vision measured 20/20, and corrected near vision measured 20/20.  The June 2008 examiner diagnosed the Veteran with status post photorefractive keratectomy (PRK-laser surgery) in the right eye, with mono right eye distance and left eye near with complaints headaches due to the monovision effect.  The examiner also diagnosed the Veteran with vitreal floaters, for which he is now service-connected.  The Veteran reported no other visual or ocular complaints.

In July 2010, the Veteran was afforded another VA examination.  The claims file was reviewed.  At that time, the Veteran reported that he had headaches and trouble focusing in addition to having floaters in his eyes.  He related that these problems were due to his in-service eye surgery, which, he asserted, the military directed him to have done.  The Veteran explained that he was naturally near sighted a bit in each eye.  He had the laser vision correction done to the right eye only in an attempt to correct that eye so that he could function using the right eye primarily for near vision.  The examiner noted that the Veteran had informed consent of the procedure as shown on his signed form in the claims file.  In addition, the examiner noted that the Veteran appeared to only have the right eye done, per his option, for monovision affect.  Physical examination was performed which yielded diagnoses of slight anisometropia with the right eye, and showing a very low hyperopic refraction in the left eye; vitreal floaters in each eye; and status post PRK in the right eye with good vision.  His vision was 20/13 uncorrected in the right eye on far vision and 20/100 on near.  Corrected was 20/13 on far and 20/50 on near.  His vision was 20/13 uncorrected in the left eye on far vision and 20/20 on near.  Corrected vision was 20/13 on far and 20/20 on near.  

The Veteran's vision was tested again at the July 2011 VA examination. The Veteran's uncorrected right eye distant vision was measured to be 20/13 and near vision was measured to be 20/70.  With refractive correction, distant vision was measured to be 20/13 and near vision was measured to be 20/25.  In the left eye, uncorrected distant vision was measured to be 20/25, and uncorrected near vision was measured to be 20/100.  With refractive correction, distant vision was measured at 20/13, and near vision was measured at 20/25.  The Veteran's now-service-connected vitreal floaters were noted, but the Veteran reported no other eye injuries, surgeries, or treatments, other than the noted refractive error.

The examiner noted the results of the Veteran's PRK surgery, headaches as a result of the monovision effect, and vitreal floaters in both eyes, for which the Veteran is now service-connected.  Further, the examiner indicated that the Veteran's monovision was due to the surgery and was the intended effect of the surgery.

Thus, as indicated above, the Veteran's current vision is due to his PRK surgery in-service.  He is currently service-connected for vitreal floaters, which he experienced after the PRK surgery.  However, his current vision is not a disability, but rather an intended effect of the PRK surgery so that the Veteran would have both short-distance and long-distance vision.  Further, refractive error of the eye is considered a congenital defect, not a disability for VA purposes, and service-connection is not granted for refractive error of the eye unless subject to a superimposed disease or injury.  38 C.F.R. § 3.303(c), 4.9.  There is no other indication of a non-service-connected vision disorder.  In addition, while the Board has considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a non-service connected disability prior to the Veteran's claim, other than refractive error.  Further, there is no claim that the Veteran experiences refractive error, or any other vision problem, due to his service-connected vitreal floaters.

The Board has considered the Veteran's statements as to his vision problems.  However, as a lay person, he is not competent to offer a diagnosis of vision disorders as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of vision testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of vision disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, as the objective medical evidence is against the finding a diagnosis of a non-service-connected vision disorder, other than refractive error, the Board finds that there is no current diagnosis of a non-service connected vision disorder, for which service connection may be granted during the pendency of or prior to the filing of the claim.

Therefore, the Board finds that service connection for a vision disorder other than vitreal floaters is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for vision problems, other than for vitreal floaters, is denied.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


